Exhibit 10.2

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
OF GEORGE PAZ

This Amendment (the “Amendment”) is entered into as of September 9, 2015, by and
between Express Scripts Holding Company (the “Company”) and George Paz
(“Executive”).

WHEREAS, the Company and Executive are parties to the Executive Employment
Agreement, dated as of January 13, 2014, by and between the Company and
Executive (the Agreement”); and

WHEREAS, the Company and Executive desire to amend the Agreement in accordance
with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and other conditions contained
herein, the parties hereto agree as follows:

 

  1) Section 4.8 of the Agreement is hereby replaced in its entirety as follows:

Office Space. Upon termination of Executive’s employment for any reason other
than for Cause, Death or Disability, the Company shall make available to
Executive, for a period of five years following the Termination Date, dedicated
office space at a mutually agreed upon Company location, including
administrative support, technical support, and other customary maintenance and
support services (collectively, the “Office Support Benefit”) Following the
initial five year period, at Executive’s option, Executive may retain the Office
Support Benefit and reimburse the Company at reasonable and customary rates to
be agreed upon by the Executive and the Company. The foregoing arrangement shall
terminate if either (a) Executive breaches any of the provisions of Sections 5.1
through 5.3 and Section 5.6, or of the terms and provisions of the Nondisclosure
and Noncompetition Agreement, or (b) the Committee becomes aware of acts or
omissions by Executive during the term of Executive’s Employment with the
Company which would have constituted Cause, or (c) Executive, or anyone on
Executive’s behalf pursues any type of action or claim against the Company,
regarding this Agreement or any topic or claim covered by this Agreement, other
than (i) in connection with any challenges to the validity of the release
described in Section 4.2(c)(ii) under the federal Age Discrimination in
Employment Act as amended by the Older Worker Benefit Protection Act, (ii) in
connection with the filing of a charge or complaint with or the participation in
an investigation, hearing or proceeding of a government agency or (iii) as
otherwise prohibited by law.

 

  2) Section 4.6 of the Agreement is deleted in its entirety.

 

  3) This Amendment shall be effective as of September 9, 2015.

 

  4) Except as expressly set forth herein, the terms and conditions of the
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this amendment as of the date
written above:

 

Express Scripts Holding Company     George Paz

/s/ Maura Breen

      /s/ George Paz Name: Maura Breen       Name: George Paz Title:
Compensation Committee Chair      